internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc tege eoeg teb-plr-160177-02 date date legend corporation organization organization state a state b subsidiary subsidiary organization bonds organization bonds plr-160177-02 date date date dear this is in response to your request for a ruling that corporation may calculate a single yield on the organization bonds and that it may calculate a single yield on the organization bonds on behalf of subsidiary and subsidiary respectively for purposes of sec_148 of the internal_revenue_code facts and representations organization was established in state a as a not-for-profit corporation under sec_501 and operated as a qualified_scholarship funding corporation within the meaning of sec_150 for the purpose of acquiring student_loan notes made pursuant to the higher education act of on date organization made an election under sec_150 to cease its status as a qualified_scholarship funding corporation in connection with that election organization transferred substantially_all of its assets and liabilities to a wholly-owned for-profit entity subsidiary the liabilities transferred to subsidiary include the organization bonds tax-exempt_bonds issued by organization to finance qualified student loans in state a the organization bonds consist entirely of bonds subject_to the tax_reform_act_of_1986 organization was established in state b as a not-for-profit corporation under sec_501 and operated as a qualified_scholarship funding corporation within the meaning of sec_150 for the purpose of acquiring student_loan notes made pursuant to the higher education act of on date organization made an election under sec_150 to cease its status as a qualified_scholarship funding corporation in connection with that election organization transferred substantially_all of its assets and liabilities to a wholly-owned for-profit entity subsidiary the liabilities transferred to subsidiary include the organization bonds tax-exempt_bonds issued by organization to finance qualified student loans in state b the organization bonds consist entirely of bonds subject_to the tax_reform_act_of_1986 unless otherwise stated all section references are to the internal_revenue_code_of_1986 plr-160177-02 corporation is a for-profit holding_company organized for the purpose of establishing and owning the stock of corporations that engage in the securitization of financial_assets corporation also provides managerial and administrative support to the corporations it owns through a series of separate transactions culminating on date corporation acquired percent of the stock of both subsidiary and subsidiary corporation manages the assets and liabilities of both subsidiary and subsidiary including the organization bonds and the organization bonds collectively the outstanding issues corporation also monitors subsidiary 1's and subsidiary 2's compliance with sec_148 with respect to the outstanding issues the proceeds of the outstanding issues were originally used to make or acquire guaranteed student loans the student loans financed by the outstanding issues bear interest at both variable and fixed-rates the interest rate on guaranteed student loans is set by the u s department of education the department on july of each year the corporation also receives varying levels of federal subsidies from the department on the student loans in its portfolio the amount of the subsidy received on each student_loan is primarily based on two factors current interest rates and the statutory limitation on subsidies the subsidy limit applicable to the particular type of student_loan the subsidy limit that applies to each student_loan in corporation’s portfolio depends in part on the date_of_issue of the bond issue that financed the student_loan as student loans financed with the outstanding issues are repaid the proceeds may be recycled into new student loans however the ability to finance new student loans with the proceeds of any issue that comprises the outstanding issues may be affected by several factors including the current rate on student loans the subsidy limit that would apply to the newly financed loan and the subsidy limits that apply to the existing student loans in corporation’s portfolio there are additional legal restrictions on the ability to finance new student loans from the proceeds of the outstanding issues for example proceeds of the organization bonds may only be used to originate student loans in state a and proceeds of the organization bonds may only be used to originate student loans in state b the student loans in corporation’s portfolio were financed from various issues and not all outstanding issues are subject_to the same definition of materially higher for purposes of sec_148 for example the organization bonds include bond issues for which the permitted yield spread on program investments i sec_2 percent and bond issues for which the permitted yield spread on program investments i sec_1 percent currently the yield on each of the issues that comprise the outstanding issues as well as the yield on the investment of gross_proceeds of each such issue including the student loans is calculated separately for purposes of sec_148 the separate yield calculations limit corporation's ability to manage the student loans financed with the organization bonds and the organization bonds as single portfolios operated in plr-160177-02 state a and state b respectively for example while the aggregate earnings on student loans financed by the organization bonds may be sufficient to support the total debt service on those bonds the aggregate earnings may not be sufficient after the materially higher limits under sec_148 are applied to each separate bond issue and the loans allocable to each issue the calculation of separate yields may also result in the disparate treatment of the student borrowers corporation has a program for returning earnings on student loans in excess of the permitted yield to borrowers by forgiving a portion of the student_loan rather than remitting yield reduction payments to the united_states because some of the outstanding issues have yields above the loan rates set by the department while other issues have yields below loan rates only certain borrowers may receive monetary benefits through loan forgiveness based on the particular bond issue that financed the loan corporation requests that it be permitted to calculate single yields on behalf of subsidiary for all of the organization bonds and on behalf of subsidiary for all of the organization bonds pursuant to sec_1_148-4 corporation represents the following business reasons for calculating single yields first it will allow corporation to more effectively manage the student loans financed by the organization bonds and the organization bonds respectively as single portfolios this for example will allow corporation to more efficiently recycle loans financed by the outstanding issues notwithstanding interest rate fluctuations the varying interest rates on the bonds and the student loans and the varying subsidy limits on the student loans second it will allow corporation to forgive student loans in a nondiscriminatory manner that is without regard to the specific bond issue that financed the student_loan finally it will enable corporation to more efficiently monitor its compliance with the arbitrage rules each of the issues that comprise the outstanding issues that is not subject_to the final regulations under sec_148 contained in cfr part as revised date the final regulations will apply such regulations as permitted by sec_1_148-11 the single yield computations for both the organization bonds and the organization bonds will be calculated by treating each of the issues that comprise the organization bonds and each of the issues that comprise the organization bonds as a single issue respectively because both the organization bonds and the organization bonds each contain variable rate bonds the single yields for both the organization bonds and the organization bonds will be calculated as variable yield issues beginning with the dates of issuance of the first issue of the organization bonds and the first issue of the organization bonds respectively computation_date options in sec_1_148-3 for variable yield issues will be selected upon the approval of the ruling_request and consistently applied thereafter because each of the issues that comprise the outstanding issues are applying the final regulations the yield on all the student loans financed by the outstanding issues will be recomputed as program investments applying the percentage_point limitation of sec_1_148-2 thus special allowance payments made by the plr-160177-02 secretary of education will be also included as receipts for purposes of computing the yield on the student loans as required by sec_1_148-5 as program investments the only qualified administrative costs permitted will be the costs of issuing carrying or repaying the issue and any underwriter’s discount as provided by sec_1_148-5 prior rebate payments made with respect to the organization bonds or the organization bonds will be treated as payments of the combined liability of the organization bonds or the organization bonds respectively law sec_103 provides that except as provided in subsection b gross_income does not include interest on any state_or_local_bond sec_103 provides in part that subsection a shall not apply to any arbitrage_bond within the meaning of sec_148 sec_148 provides that the term arbitrage_bond means any bond issued as part of an issue any portion of the proceeds of which are reasonably expected at the time of issuance of the bond to be used directly or indirectly to acquire higher_yielding_investments or to replace funds which were used directly or indirectly to acquire higher_yielding_investments for purposes of sec_148 a bond shall be treated as an arbitrage_bond if the issuer intentionally uses any portion of the proceeds of the issue of which such bond is a part in a manner described in or of the prior sentence sec_148 provides that the term higher_yielding_investments means any investment_property which produces a yield over the term of the issue which is materially higher than the yield on the issue sec_1_148-2 provides that the yield on investments is materially higher than the yield on the issue to which the investments are allocated if the yield on the investments over the term of the issue exceeds the yield on the issue by an amount in excess of the applicable definition of materially higher prescribed in the regulations under sec_148 sec_1 d i defines materially higher yield generally for purpose and nonpurpose_investments as one-eighth of percentage_point sec_1_148-2 provides that for qualified student loans that are program investments materially higher mean sec_2 percentage points sec_1_148-1 states that a purpose_investment is an investment that is acquired to carry out the governmental purpose of the issue sec_1_148-1 defines a program_investment generally as a purpose_investment that is part of a governmental program that meets certain requirements enumerated in the regulations sec_1_148-4 provides rules for computing the yield on an issue of bonds to apply investment_yield restrictions and to compute rebate liability sec_1_148-4 provides generally that yield on a variable yield issue is computed separately for each plr-160177-02 computation period the yield for each computation period is the discount rate that when used in computing the present_value as of the first day of the computation period of all the payments of principal and interest and fees for qualified guarantees that are attributable to the computation period produces an amount equal to the present_value using the same discount rate of the aggregate issue_price or deemed issue_price of the bonds of the issue as of the first day of the computation period under sec_1_148-3 an issuer of a variable yield issue may treat the last day of any bond year ending on or before the latest date on which the first rebate amount is required to be paid under sec_1_148-3 as a computation_date but may not change that treatment after the first payment_date and after the first required_payment date must consistently treat either the end of each bond year or the end of each fifth bond year as computation dates and may not change these computation dates after the first required_payment date sec_1_148-4 provides that the commissioner may permit issuers of qualified_mortgage bonds or qualified student_loan bonds to use a single yield for two or more issues sec_1_148-1 provides that the term issuer generally means the entity that actually issues the issue and unless the context or a provision clearly requires otherwise each conduit borrower of the issue sec_1_148-5 provides in general rules for computing the yield and value of investments allocated to an issue for various purposes under sec_148 sec_1_148-5 provides in part that the yield on an investment allocated to an issue is the discount rate that when used in computing the present_value as of the date the investment is first allocated to the issue of all unconditionally payable receipts from the investment produces an amount equal to the present_value of all unconditionally payable payments for the investment for this purpose payments means amounts to be actually or constructively paid to acquire the investment and receipts means amounts to be actually or constructively received from the investment such as earnings and return of principal the yield on a variable rate investment is determined in a manner comparable to the determination of the yield on a variable rate issue sec_1_148-5 provides that except as provided in sec_1_148-11 the yield on qualified student loans is computed by including as receipts any special allowance payments made by the secretary of education pursuant to section of the higher education act of sec_1_148-11 generally provides that the provisions of sec_1_148-1 through apply to bonds sold on or after date sec_1_148-11 further provides that an issuer may apply the provisions of sec_1_148-1 through in whole but not in part to any issue that is outstanding on date and is subject plr-160177-02 to sec_148 or to sec_103 or sec_103a of the internal_revenue_code of sec_150 provides in part that for purposes of sec_103 a qualified_scholarship_funding_bond shall be treated as a state_or_local_bond sec_150 further provides that the term qualified_scholarship_funding_bond means a bond issued by a corporation which a is a corporation not for profit established and operated exclusively for the purpose of acquiring student_loan notes incurred under the higher education act of and b is organized at the request of the state or one or more political subdivisions thereof or is requested to exercise such power by one or more political subdivisions and required by its corporate charter and bylaws or required by state law to devote any income after payment of expenses debt service and the creation of reserves for the same to the purchase of additional student_loan notes or to pay over any income to the united_states sec_150 provides that an outstanding qualified_scholarship_funding_bond and qualified_student_loan_bond shall not fail to be a tax-exempt_bond solely because the issuer ceases to be described as a qualified_scholarship funding corporation if the issuer meets the requirements of subparagraphs b and c of that section the requirements of sec_150 are met by an issuer if-- i all of the student_loan notes of the issuer and other assets pledged to secure the repayment of qualified_scholarship_funding_bond indebtedness of the issuer are transferred to another corporation within a reasonable period after the election is made ii such transferee corporation assumes or otherwise provides for the payment of all of the qualified_scholarship_funding_bond indebtedness of the issuer within a reasonable period after the election is made iii to the extent permitted by law such transferee corporation assumes all of the responsibilities and succeeds to all of the rights of the issuer under the issuer's agreements with the secretary of education in respect of student loans iv immediately after such transfer the issuer together with any other issuer which has made an election in respect of such transferee hold all of the senior_stock in such transferee corporation and v such transferee corporation is not exempt from tax under this chapter the requirements of sec_150 are met by an issuer if within a reasonable period after the transfer referred to in sec_150 b -- plr-160177-02 i the issuer is described in sec_501 and exempt from tax under sec_501 ii the issuer no longer is described in sec_150 or b and iii at least percent of the members of the board_of directors of the issuer are independent members analysis currently the yield on each of the outstanding issues and the investment of gross_proceeds for each of the respective issues is computed separately for purposes of compliance with sec_148 the corporation requests under sec_1_148-4 that it be permitted to compute single yields for the organization bonds and the organization bonds respectively the current request requires us to consider two issues whether the use of a single yield for two or more issues of outstanding student_loan bonds is permitted after an election is made under sec_150 to cease status as a qualified_scholarship funding corporation and whether a single yield computation for two or more issues is permitted under the facts and circumstances of this case sec_150 provides that an outstanding qualified_scholarship_funding_bond and qualified_student_loan_bond shall not fail to be a tax-exempt_bond solely because the issuer ceases to be described as a qualified_scholarship funding corporation provided certain conditions are met consequently bonds that remain outstanding after the sec_150 election must still comply with all requirements for tax-exempt_bonds under sec_103 and sec_141 through corporation represents that the parties took all actions required under sec_150 when organization and organization transferred their assets and liabilities including the organization bonds and the organization bonds to subsidiary and subsidiary respectively as the successors to the issuers of the organization bonds and the organization bonds subsidiary and subsidiary are under a continuing obligation to ensure the issues continue to comply with the requirements for tax-exempt_bonds in general and the arbitrage requirements of sec_148 in particular just as sec_150 does not lessen the compliance requirements with respect to the outstanding issues it generally does not affect the rights with respect to such bonds thus corporation as the percent shareholder of both subsidiary and subsidiary may request permission to calculate single yields on the organization bonds and the organization bonds respectively the authority to permit issuers of qualified student_loan bonds to use a single yield for two or more issues is contained in sec_1_148-4 of the final regulations plr-160177-02 in this case the corporation has proposed to apply the final_regulation to all outstanding issues eg recomputing the yield on the student loans financed by both the organization bonds and the organization bonds as program investments and applying the percentage_point limitation of sec_1_148-2 corporation has also presented valid business reasons for permitting single yields on more than one issue as described above treating each of the issues that comprise the outstanding issues as a separate issue for purposes of sec_148 limits the ability of the corporation to manage the student loans financed in state a as a single portfolio and the student loans financed in state b as a single portfolio by contrast permitting single yield computations will allow corporation to more effectively manage the student loans financed by the organization bonds as a single portfolio and the student loans financed by the organization bonds as a single portfolio moreover single yields will also enable the corporation to forgive student loans in a nondiscriminatory manner within each state finally single yields will also permit more efficient monitoring and compliance with the arbitrage rules based on the facts and circumstances corporation may calculate single yields on the organization bonds and the organization bonds respectively for purposes of sec_148 conclusions corporation may calculate a single yield on the organization bonds on behalf of subsidiary and a single yield on the organization bonds on behalf of subsidiary for purposes of sec_148 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed concerning whether plr-160177-02 interest on the outstanding issues is excludable from gross_income under sec_103 or whether the requirements of sec_150 were met this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely assistant chief_counsel exempt_organizations employment_tax government entities by bruce m serchuk senior technician reviewer tax exempt bond branch
